Citation Nr: 0802531	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  04-08 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for respiratory disability 
(claimed as lung disability as a result of asbestos 
exposure).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from January 1955 to February 1974.  

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in October 2006 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Respiratory disability (claimed as lung disability as a 
result of asbestos exposure) was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is respiratory disability (claimed as lung disability as 
a result of asbestos exposure) otherwise related to such 
service.


CONCLUSION OF LAW

Respiratory disability (claimed as lung disability as a 
result of asbestos exposure) was not incurred in or 
aggravated by service.   38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding asbestos claims by letter dated in January 2002.  
The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

The RO provided the appellant with additional notice in 
November 2006 per the Board's October 2006 remand.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  While the notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in an 
August 2007 supplemental statement of the case that also 
contained notice of evidence necessary to establish a 
disability rating for his disability claim of the effective 
date of the disability, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

VA has obtained service medical records, assisted the veteran 
in obtaining private medical evidence, and afforded the 
veteran a June 2007 VA examination.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran and his representative have not contended otherwise.  
By letter written in April 2007 and by a notice response 
received in September 2007, the veteran indicated that he had 
no other information or evidence to submit and to return his 
case to the Board for further appellate review as soon as 
possible.    

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection respiratory disability (claimed as lung 
disability as a result of asbestos exposure).  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Regarding asbestos exposure, the Board notes that there is no 
specific statutory guidance with regard to asbestos-related 
claims, nor has the Secretary promulgated any regulations in 
regard to such claims.  However, VA has issued a circular on 
asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular have been included in a VA Adjudication 
Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that VA must analyze an appellant's claim to entitlement to 
service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols under these 
guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander.  The guidelines identify the nature of 
some asbestos-related diseases.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1).

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).

Service medical records show that from January 1955 to May 
1967 various x-rays of the veteran's chest produced negative 
findings.  A February 1958 service medical record reveals 
that the veteran was admitted with a history of being struck 
in the face with a bottle with subsequent upper respiratory 
infection.  Reports of medical examinations from January 
1955, October 1958, December 1963, September 1969 show that 
the veteran's lungs and chest were clinically evaluated as 
normal.  Service medical records from September 1972 reveal 
that he was seen on two occasions.  In the first occasion, 
the veteran was seen for chest pain after trauma.  In the 
second occasion the veteran was seen for complaints of 
worsening chest pain, trouble breathing and a lot of pain 
when coughing; crepitus in the chest was noted.  The veteran 
was later seen in December 1972 for a dry-hacking cough, and 
it was noted that the examination of the chest was clear.  A 
report of medical examination from September 1973 shows that 
the veteran's lungs and chests were clinically evaluated as 
normal.  

Post service medical records show that when the veteran was 
provided an October 1978 physical examination for claims 
filed in July 1978 that did not include an asbestos claim, 
the veteran's respiratory system was deemed normal.  
Nevertheless, as noted above, guidelines provide that the 
latency period for asbestos-related diseases varies from 10-
45 years or more between first exposure and development of 
disease.  

The veteran's DD 214 and service personnel records reflects 
that the veteran was a photographer in service, and that he 
served on the USS Ranger CVA-61 from October 1958 to November 
1959 and on the USS Coral Sea CVA-43 from January 1960 to 
September 1961.  In a statement received in February 2002, 
the veteran noted that as a photographer for 20 years in 
service, he had to capture all significant events such as 
damages that occurred on ship or on land in which he had to 
climb and crawl into tight spots such as boiler room pipes to 
take pictures of any leaks/ damages and into voids that 
contained gases.  He continued that after an explosion, he 
was called upon to take pictures of broken pipes that he 
maintains contained asbestos.  In his notice of disagreement 
received in June 2002 and substantive appeal received in 
January 2004, the veteran again asserted that he was exposed 
to asbestos while aboard USS Ranger CVA-61 when he took 
photographs of damaged pipes and bulkheads after an explosion 
below deck; and that he was exposed to asbestos while USS 
Coral Sea CVA-43 while taking photographs of all repairs and 
modifications of the ship that had pipes full of asbestos.  

The veteran is competent to offer statements regarding his 
exposure to asbestos.  Nolen v. West, 12 Vet. App. 347, 351 
(1999); See McGinty v. Brown, 4 Vet. App. 428, 432 (1993) 
(The veteran is competent to testify as to the facts of his 
asbestos exposure).  However, the essential question in this 
case is whether the veteran has respiratory disability 
related to service-related asbestos exposure.  This is a 
medical question which must be addressed by medical 
personnel.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Here, the veteran submitted May 2000 correspondence from a 
private attorney, David M. Lipman, which stated that the 
private law firm's doctor reviewed the veteran's chest x-ray 
and determined that the veteran has an asbestos-related 
abnormality or illness.  An attachment showed a medical 
record from Mezey & Krainson, M.D., P.A. in which Robert J. 
Mezey checked the appropriate box to indicate that a March 
2000 x-ray showed that the veteran had interstitial lung 
disease consistent with asbestos exposure/asbestos related 
disease.    

Additionally, private medical records from Sean M. Mahan, 
M.D. indicate that the veteran was seen on two occasions in 
January 2004.  In the first visit, it was noted that the 
veteran had a clinical history of asbestos exposure and the 
impression was that while there were a few bands of fibrosis 
in the left lung base, the lungs were otherwise clear.  In 
his second visit, it was noted that interstitial lung disease 
changes were seen primarily in the lung base and that this 
was consistent with the veteran's given history of asbestos 
exposure.  It was further noted that asbestos exposure is 
typically consistent with interstitial lung changes, 
predominantly in the lung bases.  

By letter received in October 2004, Paul B. Schmid, D.O., 
L.L.C. stated that after review of the veteran's medical 
history and records, he believed that the veteran had 
asbestosis since the veteran was aboard two different ships 
from 1955 to 1974.  Dr. Schmid continued that both ships had 
"a lot of asbestos" and that asbestosis can take decades to 
develop.  Dr. Schmid concluded that the veteran's asbestosis 
is directly related to service while aboard the ships.  Dr. 
Schmid's four sentence letter did not refer to any actual 
examination of the veteran or to any special tests. 
  
The Board remanded the case in October 2006 for a VA 
examination to determine the nature, extent and etiology of 
any respiratory disorder.  The veteran was afforded a VA 
examination in May 2007 for the express purpose of 
determining if he suffered from asbestos-related lung 
disease.  The claims file was reviewed by the examiner.  The 
veteran reported exposure to significant asbestos dust that 
reportedly collected on any flat surface.  He also reported 
smoking 1 to 2 packs of cigarettes per day for 45 years.  X-
ray studies and pulmonary function tests were conducted.  
After review of the claims file and physical examination of 
the veteran, the veteran was diagnosed with chronic 
obstructive pulmonary disease (COPD).  The etiology of the 
COPD was smoking.  The VA examiner opined that the veteran's 
mild to moderate COPD is less likely as not caused by or 
related the veteran's mild in-service asbestos exposure.  The 
examiner explained that there would have been a restrictive 
pulmonary defect if the COPD were caused by in-service 
asbestos exposure.  The examiner continued that while the 
veteran has had some low-grade asbestos exposure in service, 
this was not causing the veteran's respiratory limitations.    

Overall, there is evidence both for and against the veteran's 
claim.  However, the Board finds that the June 2007 VA 
examination is more probative that the evidence in support of 
the veteran's claim.  Among the factors for assessing the 
probative value of a medical opinion are the examiner's 
access to the claims file, and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Board notes that unlike the VA examiner, the 
private physicians did not account for the many years of 
cigarette smoking in which the veteran engaged.  
Additionally, the VA examiner's June 2007 medical opinion was 
based on a more comprehensive examination which included 
pulmonary function testing, X-rays, and review of the 
veteran's claims file.  The VA examiner noted asbestos 
exposure during service, but indicated that asbestos-related 
lung disease would have resulted in restrictive disease 
findings.  Instead, the VA examination revealed obstructive 
respiratory disease.  

The Board affords more probative weight to the June 2007 VA 
examination findings and opinion than to the private medical 
reports and opinions submitted in support of the veteran's 
claim.  The VA examination report reflects more specialized 
testing and a clear medical distinction drawn between the 
veteran's obstructive lung disease and the restrictive lung 
disease which would be associated with asbestos exposure.  
The 2000 finding of Dr. Mezey appears to be based only on one 
x-ray.  The October 2004 opinion of Dr. Schmid appears to be 
based only on a review of history and records with no actual 
examination or specialized testing.  The 2004 findings of Dr. 
Mahan were based on x-ray studies, but did not include any 
additional testing, such as the pulmonary function tests 
which the June 2007 VA examination includes.  Overall, the 
June 2007 VA examination appears to have been more thorough 
and comprehensive, and the Board finds that the VA 
examination findings outweigh the private medical reports.  

After weighing the evidence,  the Board is led to the 
conclusion that there is not such a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination in this case.  38 U.S.C.A. § 5107(b).  
The weight of the evidence is against the veteran's claim.




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


